Case: 15-40209       Document: 00513224500         Page: 1     Date Filed: 10/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-40209
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 8, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

CHRISTIAN ALAN LIRA-ALVAREZ, also known as Gerson Montoya-Bringas,
also known as Christian Alan Alvarez,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-795-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Christian Alan Lira-Alvarez pleaded guilty to illegal reentry following a
prior deportation, in violation of 8 U.S.C. § 1326. After determining Lira’s prior
Tennessee conviction for aggravated burglary was a “crime of violence”, the
district court applied a 16-level enhancement pursuant to Sentencing
Guideline § 2L1.2(b)(1)(A)(ii) (“If the defendant previously was deported, or



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-40209     Document: 00513224500       Page: 2   Date Filed: 10/08/2015


                                   No. 15-40209

unlawfully remained in the United States, after a conviction for a felony that
is a . . . crime of violence . . . increase by 16 levels”). Lira did not object; and,
for Lira’s resulting advisory Guideline sentencing range of 46–57 months’
imprisonment, the court sentenced him, inter alia, to 46 months’
imprisonment. In his sole issue on appeal, Lira contends the district court
erred in imposing the enhancement.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      As Lira concedes, he did not object to the enhancement in district court;
therefore, review is only for plain error. E.g., United States v. Broussard, 669
F.3d 537, 546 (5th Cir. 2012). Under that standard, Lira must show a forfeited
plain (clear or obvious) error that affected his substantial rights. E.g., Puckett
v. United States, 556 U.S. 129, 135 (2009). If he does so, we have the discretion
to correct the error, but should do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. Id.
      Even assuming arguendo the court erred in its application of the “crime-
of-violence” enhancement, Lira fails to show the error affected his substantial
rights. United States v. Escalante-Reyes, 689 F.3d 415, 424 (5th Cir. 2012) (en
banc); United States v. Bonilla, 524 F.3d 647, 656–57 (5th Cir. 2008). After
pronouncing sentence, the district court stated that, even if the enhancement
was assessed in error, it would have imposed the same sentence based upon its



                                         2
    Case: 15-40209     Document: 00513224500     Page: 3   Date Filed: 10/08/2015


                                  No. 15-40209

consideration of the 18 U.S.C. § 3553(a) factors, Lira’s criminal history, and his
personal circumstances.
      AFFIRMED.




                                        3